DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 11/19/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardon et al. (US 20180333268 A1).
Regarding Claim 1, Cardon teaches a base member (e.g. Fig. 1-4; element 3 and element 200 together; [0087]-[0091]) comprising: a proximal collar (e.g. Fig. 1-4, element 22; [0101]) having a proximal surface (e.g. Fig. 1, the surface that label 22 designates) and a distal bone-engaging surface opposite the proximal surface (e.g. Fig. 2, element 27; [0102]-[0105]); a central anchor extending distally from the bone-engaging surface (e.g. Fig. 1-5, element 9; [0112]-[0115]) and defining an opening extending from the bone-engaging surface into the central anchor for receiving a humeral head component of the prosthetic stemless shoulder implant (e.g. Fig. 2, the hole that element 13 occupies and the hole between element 13 and element 15; [0117]); at least one peripheral anchor positioned radially outwardly of the central anchor and extending distally from the bone-engaging surface (e.g. Fig. 2, elements 217 and 218; [0102]; Paragraph [0102] discloses the side, 206, of anchors, 218 and 218, are “extending distally” from the bone-engaging surface when side 206 comes into contact with the scapular surface, 27, of collar 22) the peripheral anchor being frangibly connected to the proximal collar (e.g. Fig. 2, peripheral anchors, element 217 and 218, are frangibly connected to collar, element 22, by ring element 204; [0124]).
Regarding Claim 2, at least one peripheral anchor is frangibly connected to the central anchor (e.g. Fig. 2, peripheral anchors, element 217 and 218, are frangibly connected to central anchor, element 9, by ring element 204; [0124]).
Regarding Claim 3, the proximal collar and the central anchor are separable from the at least one peripheral anchor upon application of a threshold torque force (A threshold torque force would be required to separate the central anchor, element 9, and peripheral anchors, elements 217 and 218, via resilient ring 204).
Regarding Claim 5, comprising a frangible portion connecting the bone-engaging surface and the at least one peripheral anchor (e.g. Fig. 2, peripheral anchors, element 217 and 218, are frangibly connected to central anchor, element 9, by ring element 204; [0124]).
Regarding Claim 6, wherein the frangible portion is configured to break upon application of a threshold torque force (e.g. Fig. 2, element 204; [0124]; the resilient ring element would necessarily break upon application of some threshold torque force).
Regarding Claim 7, wherein the frangible portion is a material with greater porosity than the proximal collar and the peripheral anchor (e.g. [0108]-[0109]; All or only a part of the augment piece, 
Regarding Claim 8, wherein a hole extends from the proximal collar into the at least one peripheral anchor for receiving a holding device to prevent rotation of the at least one peripheral anchor (e.g. Fig. 3-7, element 17 and 234; [0124]).
Regarding Claim 10, further comprising a residual portion that includes the at least one peripheral anchor and a ring that encircles at least one of the proximal collar and the central anchor (e.g. the residual portion which is the portion in between peripheral anchors 217/218 has a ring 204). 
Regarding Claim 11, wherein the ring is connected to at least one of the proximal collar and the central anchor by a frangible portion (e.g. the ring, element 204, is the frangible portion and is connected to the central anchor).
Regarding Claim 12, wherein the frangible portion is in the shape of a ring around the at least one of the proximal collar and the central anchor (e.g. the ring, element 204, is the frangible portion).
Regarding Claim 13, wherein the proximal collar, the central anchor, and the at least one peripheral anchor include a same material (e.g. [0108]-[0109], [0135]).
Regarding Claim 14, wherein the proximal collar includes a drive channel that is concentric with the proximal collar for receiving a polygonal drive element (e.g. Fig. 1, element 16 and 17; [0128]; the portion “for receiving a polygonal drive element” is an intended use and the limitation is considered met if the cited art is capable of performing the same use).
Regarding Claim 15, wherein the base member is additively manufactured (e.g. [0028], [0110]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardon et al. (US 20180333268 A1).
Regarding Claim 4, wherein the threshold force is at least ten times an axial strength of a frangible portion connecting the proximal collar and central anchor to the at least one peripheral anchor. Cardon is silent regarding range “at least ten times an axial strength”. However, Cardon discloses the force required to snap fit the coupling member, resilient ring 204, onto or off of the body, element 12 (e.g. [0124]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the range in Cardon to be at least 10 times the axial strength (the strength needed to expand the ring axially so it can detach from the collar), since these are result effective variables that contribute to the overall flexibility of the device, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the force to be 10 times the axial strength of the frangible portion would allow for a quick release of the connection between the peripheral anchor and the proximal collar. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it would have been an obvious matter of design choice to modify Cardon to include a range of “at least ten times an axial strength” since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality the range is “at least ten times an axial strength” this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding Claim 9, Cardon does not disclose the following features, wherein the base member is monolithically formed, however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make separate components, elements 3 and 200, a single piece, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. MPEP 2144. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774